DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/08/2021. 
Response to Arguments

This action is in response to the application filed on 06/08/2021. Claims 1, 6, 12, 17, 23 and 27 have been amended. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 1-31 are allowed.
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Chen et al. (U.S 2020/0146069, Agiwal et al. (U.S 2020/0107372 and Jung et al. (U.S 2018/0205516). 
Regarding in claims 1, 12, 23 and 27, Chen teaches a method 2-step RACH procedure wherein 2-Step RACH refers to the procedure which can complete CBRA in two steps. In a 2-Step RA procedure, the first message is named msgA and the second message is named msgB, and different RRC procedures or RA triggering events may include the contention resolution ID, which would be used as the C-RNTI of a UE if the contention resolution of the UE is considered as successful in a 2-step RA procedure and based on the result of RAR reception, if the contention resolution is considered as successful, the UE would use the 16 bits random value as the UE specific RNTI, e.g., C-RNTI, CS-RNTI or MCS-RNTI.

Jung, from the same or similar fields of endeavor, disclose UE has a valid UE ID assigned by a cell, such as a cell-radio network temporary identifier (C-RNTI), the UE can receive a RAR message as downlink control information (DCI) and if a network entity (NE) detects a preamble and decodes corresponding data successfully, that the RAR message can be transmitted in a UE specific channel and can be addressed by a C-RNTI (i.e. cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI).
However, Chen, Agiwal, Jung and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to a random access message in a two-step random access procedure, wherein the random access message includes a common control channel associated with a first identifier of the UE; wherein the response message is formatted based at least in part on whether the random access message is successfully received, wherein the response message includes downlink control information, wherein the downlink control information is scrambled by a cell radio network temporary identifier (C-RNTI), different from the first identifier, if the random access message was successfully received, wherein the downlink control information is scrambled by a second RNTI, different from the C-RNTI and the first identifier, if the random access message was not successfully received.
	
1, 12, 23 and 27. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious.
Claims 2-11, 13-22, 24-26 and 28-31 depend from claims 1, 12, 23 and 27 and are allowed since they depend from allowable claims 1, 12, 23 and 27. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/15/2021